Case 2:19-cv-09039 Document 1-2 Filed 03/28/19 Page 1 of 7 PageID: 46




                       EXHIBIT 2
Case 2:19-cv-09039 Document 1-2 Filed 03/28/19 Page 2 of 7 PageID: 47
          COMMON LAW INTELLECTUAL PROPERTY
        OF WORLD WRESTLING ENTERTAINMENT, INC.

                              DESIGNS




                                  1
Case 2:19-cv-09039 Document 1-2 Filed 03/28/19 Page 3 of 7 PageID: 48




                                  2
Case 2:19-cv-09039 Document 1-2 Filed 03/28/19 Page 4 of 7 PageID: 49




                                  3
Case 2:19-cv-09039 Document 1-2 Filed 03/28/19 Page 5 of 7 PageID: 50




                                               or




                                  4
          Case 2:19-cv-09039 Document 1-2 Filed LOSING
100% BAD LASS                                    03/28/19STREAK
                                                           Page 6 of 7 PageID: 51
FEARLESS                                        STYLIN & PROFILIN
SUPLEX CITY                                     AMBROSE ASYLUM
MACHO MAN RANDY SAVAGE                          MANKIND
TAPOUT                                          FEEL THE POWER
ATTITUDE ADJUSTMENT                             MONSTER OF ALL MONSTERS
TEXAS RATTLESNAKE                               FROM ASHES TO EMPIRE
BADDEST ON THE PLANET                           MR. WRESTLEMANIA
GLORIOUS                                        NAKAMURA
BATISTA                                         GLORIOUS HAS ARRIVED
THE BAR                                         THE ARCHITECT
PYTHON POWER                                    GOLDUST
BEAST INCARNATE                                 THE CHAMP IS HERE
RAW IS JERICHO                                  HERE COMES THE MONEY
OUTTA NOWHERE                                   HIT HARD HIT OFTEN
BOOGEYMAN                                       HITMAN
UNSTABLE                                        THE NEW FACE OF FEAR
BOOKER T                                        NO AUTOGRAPHS PLEASE
ROMAN EMPIRE                                    IT’S TRUE IT’S TRUE
BRIE MODE                                       HULKAMANIA
RIC FLAIR                                       I AM PHENOMENAL
BULLETPROOF                                     I BRING THE FIGHT
STAY FEARLESS                                   I’M A HUGGER
CAN I GET A HUG                                 BRETT HART
CATCH YOUR BREATH                               I’M THE BOSS
STING                                           IN SHANE WE TRUST
CERTIFIED G                                     CEREBRAL ASSASSIN
DEADMAN INC.                                    IRON SHEIK
BRUTUS THE BARBER                               IT’S FEEDING TIME
BEEFCAKE                                        IT’S MY YARD
RICKY “THE DRAGON”
STEAMBOAT                                       IT’S TOO BAD I’M TOO GOOD
DIRTY DEEDS                                     WM
DO MORE. FEAR LESS.                             JAKE THE SNAKE ROBERTS
VENOM IN MY VEINS                               U CAN’T SEE ME
DOWN SINCE DAY ONE                              JOHNNY WRESTLING
DOWN WITH THE MACHINE                           KEEP CALM AND NEVER GIVE
                                                UP
WOO DAT
                                                KO
EAT SLEEP CONQUER REPEAT
                                                TWISTED BLISS
EDDIE GUERERO
                                                LAYETH THE SMACKDOWN
THE SHOWSTOPPER
                                                TWO WORDS
FADE TO BLACK
                                                LITTLE MISS BLISS
FASHION PATROL
                                                AJ STYLES
          Case 2:19-cv-09039 Document 1-2 Filed ANDRE
FEARLESS NIKKI                                   03/28/19THE
                                                           Page 7 of 7 PageID: 52
                                                             GIANT
TALKING SOULS AND DIGGING                       FEEL THE GLOW
HOLES                                           TEDDY LONG
APEX PREDATOR
                                                BAD NEWS BARRETT
MONSTER AMONG US
                                                THAT DAMN GOOD
FIGHT OWENS FIGHT
                                                GET THESE HANDS
THAT’S WHAT I DO
                                                NATURE BOY
BARON CORBIN
                                                THE ARTIST
GO BRIE MODE
                                                BAYLEY’S GONNA HUG YOU
NEW DAY POPS
                                                HELL YEAH
HONKY TONK MAN
                                                THE HOUSE THAT AJ BUILT
ONE VERSUS ALL
                                                THE LEGIT BOSS
ORIGINAL BRO
                                                HULK HOGAN
BIG E
                                                DO THE WORK
PAWS OUT, CLAWS OUT
                                                THE ULTIMATE THRILL RIDE
BEAST FOR BUSINESS
                                                DIAMOND DALLAS PAGE
RAISE YOUR LIMITS
                                                TOP GUYS
SWAFT
                                                TOTALLY FEARLESS
BIG CASS
                                                TRISH STRATUS
RESPECT EARN IT
                                                BOLIEVE
HULKAMANIAS RUNNING WILD
                                                TO BE THE MAN
JIM ROSS
                                                REBORN BY FATE
RIOTT SQUAD
                                                UNDISPUTED ERA
RISE ABOVE
                                                EARN IT
KURT ANGLE
                                                UP UP DOWN DOWN
RKO
                                                VENGEANCE UNEARTHED
EDGE
                                                RISE ABOVE HATE
RONDA ROUSEY
                                                I’M AWESOME
ROWDY
                                                WHO WHO WHO
SANITY
                                                BURN IT DOWN
YOU KNOW IT
                                                WM34
SGT. SLAUGHTER
                                                WOKEN
SPARE NO ONE, SPEAR
EVERYONE                                        IRON FIST, IRON RULE
SPLX-CTY                                        WOOOOO DAT
FEED ME MORE                                    YES YES YES
STEP UP OR STEP ASIDE                           YOKOZUNA
STEPH FOR BUSINESS                              YOU CAN’T STOP ME
WALK WITH ELIAS                                 DELETE
STONE COLD STEVE AUSTIN
STRONG STYLE
LEGIT BOSS
MACHO MAN
